DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 6-8, 10, 26, 28, and 31 were amended in the response filed on 5/9/2022.  Claims 26-30 and 33 stand withdrawn.  Claims 1, 2, 4-10, 12-25, 31, and 32 are currently pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Claims 26-30 and 33 were canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujatha Rochford on 7/14/2022.
Response to Amendment/Arguments filed on 5/9/2022
	The amendments and arguments (p. 24-26) have been fully considered and are persuasive to overcome the 35 USC 112(a) written description rejection of claims 1, 2, 4-10, 12-25, 31, and 32.  See p. 6-11 of the OA dated 2/9/2022.
	The Applicant limited the scope of the aldol nucleophile to the alpha-keto carboxylate of Formula (A) and submitted Davidson (“The preparation of aromatic alcohols by the crossed Cannizzaro reaction with formaldehyde” J. Am. Chem. Soc. 57(5), 1935, p. 905) in the IDS filed on 5/9/2022 to show that formaldehyde can act as the aldehydic electrophile of Formula (B) (X=Y=H).  Therefore, the rejection was withdrawn for the reasons set forth on p. 24-26 of the response.
Allowable Subject Matter
Claims 1, 2, 4-10, 12-25, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons set forth above and those on p. 9-11 of the OA dated 9/15/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622